Citation Nr: 0115701	
Decision Date: 06/07/01    Archive Date: 06/13/01	

DOCKET NO.  00-16 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for a chronic skin 
disability, to include as the result of exposure to 
herbicides.

3.  Entitlement to service connection for residuals of a sore 
throat.

4.  Entitlement to service connection for chronic sinusitis.

5.  Entitlement to service connection for hypertension.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic lung disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
February 1968.  

This matter arises from various rating decisions rendered 
since November 1999 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio, that denied all 
benefits now sought on appeal.  Following compliance with the 
procedural requirements set in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

The record indicates that the issues of the veteran's 
entitlement to service connection for a chronic skin 
disability and chronic sinusitis are not yet ready for 
appellate disposition.  Moreover, they are not "inextricably 
intertwined" with the other issues now on appeal.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
Accordingly, these issues will be addressed in greater detail 
in the remand section of this decision.  


FINDINGS OF FACT

1.  The clinical evidence of record does not establish the 
presence of either hemorrhoids or residuals of a sore throat.  

2.  Hypertension did not have its onset during the veteran's 
active military service, and did not manifest itself to a 
compensable degree within one year following his discharge 
therefrom.  

3.  The RO denied the veteran service connection for a 
chronic lung disability by rating decision dated in January 
1994.  The veteran was notified of that decision by letter 
dated February 1, 1994, and filed a notice of disagreement.  
Although he was issued a statement of the case, he did not 
ultimately appeal that determination.

4.  Additional evidence submitted since the RO's January 1994 
denial consists of records of the veteran's private and VA 
medical treatment since 1993.  This evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  Hemorrhoids and residuals of a sore throat were not 
incurred in, or aggravated by, the veteran's active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).

2.  Hypertension was not incurred in, or aggravated by, the 
veteran's active military service, and cannot be presumed to 
have been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2000).  

3.  The RO's January 1994 decision that denied service 
connection for a chronic lung disability is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
20.1103 (2000).

4.  The evidence received subsequent to the RO's January 1994 
decision is not new and material, and the veteran's claim of 
entitlement to service connection for a chronic lung 
disability is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
claim.  Although this law was enacted during the pendency of 
this appeal, and thus, has not been considered by the RO, and 
notwithstanding that the RO denied the veteran's claims as 
being "not well grounded," the Board finds that there has 
been no prejudice to the veteran with regard to the issue of 
service connection for hemorrhoids, chronic sinusitis, and 
hypertension during the course of this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the veteran was provided adequate notice as to the 
evidence needed to substantiate these claims.  Moreover, the 
RO has made satisfactory efforts to ensure that all available 
relevant evidence has been associated with the claims file.  
The veteran was given an opportunity to submit additional 
evidence in support of these claims.  In short, the duty to 
assist with regard to these claims has been satisfied, as 
well as the duty to notify the veteran of the evidence needed 
to substantiate these claims, and the Board will proceed with 
appellate disposition on the merits.  

Conversely, pursuant to the VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A), the Secretary of Veterans Affairs is 
required to provide a medical examination or obtain a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a given claim.  The veteran's service 
medical records indicate treatment for sinusitis and a skin 
disorder.  The veteran also has submitted current evidence of 
treatment for sinusitis and a skin disability.  As such, the 
Board believes that the veteran should be afforded a VA 
medical examination in order to determine whether a nexus 
exists between the disorders treated in service and the 
disorders currently diagnosed.  These matters will be 
addressed in greater detail in the remand section of this 
decision.  

II.  Service Connection for Hemorrhoids 
and Residuals of a Sore Throat

The veteran contends that he developed hemorrhoids during 
military service, and that these continue to persist.  He 
also contends that he was treated for a sore throat during 
service, and that he now has chronic residuals of that 
disorder.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  See 38 U.S.C.A. § 1110.  To this extent, service 
connection may be established under the chronicity provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of 
date, shows that a veteran had a chronic condition in service 
and that the same condition continues to exist.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under current case law, lay observation is 
considered competent to demonstrate its existence.  It is 
within this context that the veteran's claims for service 
connection for hemorrhoids and residuals of a sore throat 
must be evaluated.  

The veteran's service medical records indicate that he was 
treated for complaints of a sore throat in June 1967.  
Examination of the veteran's throat reflected swelling of the 
epiglottis.  Alpha streptococcus was diagnosed, and treated.  
The remainder of the veteran's service medical records are 
negative for any abnormality of his throat.  Conversely, his 
service medical records are negative for treatment or 
diagnosis of hemorrhoids.  

Clinical evidence submitted in conjunction with the veteran's 
current claims is negative for residuals of a sore throat or 
the presence of hemorrhoids.  Absent the presence of a 
current "disability" resulting from disease or injury 
incurred in or aggravated during service, service connection 
is not warranted.  See 38 U.S.C.A. § 1110.  The Board notes 
that the only indication of the presence of either residuals 

of a sore throat or hemorrhoids is contained in the various 
statements submitted by the veteran.  However, because he is 
a layman, and does not possess the medical expertise required 
to establish the existence of the disabilities claimed, his 
statements are outweighed by the lack of clinical evidence in 
this regard.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Accordingly, the Board finds no reasonable 
basis upon which to predicate a grant of service connection 
for either hemorrhoids or the residuals of a sore throat.  

III.  Service Connection for Hypertension

The veteran contends that his currently diagnosed 
hypertension is related to his military service.  He does not 
offer more specific assertions in this regard.

The provisions of 38 U.S.C.A. § 1110 are incorporated herein 
by reference.  In addition, where a veteran served 90 days or 
more during a period of war and hypertension becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be established under the 
chronicity provisions of 38 C.F.R. § 3.303(b) as previously 
noted; moreover, service connection may be granted if the 
evidence demonstrates continuity of symptomatology regarding 
a given disability subsequent to military service.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).

The veteran's service medical records are negative for either 
diagnosis or treatment of hypertension during military 
service.  Various blood pressure readings taken during 
service were within normal limits, despite the veteran's 
complaints of blood pressure fluctuations.  His 
cardiovascular system was noted to be within normal limits 
when he was examined prior to separation from military 
service.  

Additionally, hypertension was not diagnosed within one year 
following the 

veteran's discharge from military service.  Instead, this 
disorder was first noted following the veteran's diagnosis 
and treatment for cardiac arrhythmia and cardiomyopathy 
beginning in 1993.  Given that the first clinical evidence of 
hypertension occurred many years following the veteran's 
discharge from military service, the applicable provisions of 
38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309 
have not been met because the disease process claimed was not 
manifested in service or within one year subsequent to the 
veteran's discharge therefrom.  Moreover, because there is no 
indication of continuity of symptomatology subsequent to 
service, the applicable provisions of 38 C.F.R. § 3.303 also 
have not been met.  See Savage, 10 Vet. App.  at 495.  As 
such, absent any indication that hypertension developed 
during military service or during the applicable presumptive 
period, and absent clinical evidence linking this disability 
to the veteran's military service, service connection is not 
warranted.  

IV.  New and Material Evidence Regarding 
Service Connection for a Chronic Lung Disability

The RO denied the veteran entitlement to service connection 
for a chronic lung disability by rating decision dated in 
January 1994.  At that time, the RO determined that a chronic 
lung disability was not demonstrated by the evidence of 
record.  That decision was based upon the veteran's service 
medical records, as well as a report of the veteran's August 
1993 treatment by a private physician.  The veteran did not 
timely appeal that determination, and the RO's January 1994 
denial became final accordingly.  See 38 U.S.C.A. § 7105(b).  
As such, the first question to be answered is whether new and 
material evidence has been presented which would justify a 
"reopening" as well as a review of the entire record.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  The 
first step requires determining whether the newly presented 
evidence "bears directly and substantially upon the specific 
matter under 

consideration," i.e., whether it is probative of the issue at 
hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually prov[es] 
an issue."  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
citing Black's Law Dictionary 1203 (6th ed. 1990).  Second, 
the evidence must be shown to be actually "new," that is, not 
of record when the last final decision denying the claim was 
made.  See Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The 
third and final question is whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  Hodge v. West, 155 F.3d. 
1356, 1359 (Fed. Cir. 1998), citing 38 C.F.R. § 3.156(a).  
This need not mean that the evidence warrants a revision of 
the prior determination, but is intended to ensure that the 
Board has all potentially relevant evidence before it.  See 
Hodge, 155 F.3d. at 1363, citing "Adjudication; Pensions, 
Compensation, Dependency:  New and Material Evidence; 
Standard Definition," 55 Fed. Reg. 19088, 19089 (1990).  New 
and material evidence will be presumed credible at this point 
solely for the purpose of determining whether a claim should 
be reopened.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all three tests are satisfied, the claim must be 
reopened.  

The veteran has submitted a variety of evidence since the RO 
entered its January 1994 denial of service connection for a 
chronic lung disability.  This includes reports of his 
private medical treatment since 1993, and reports of his VA 
treatment since 1999.  In the aggregate, this evidence 
reflects the presence of chronic obstructive pulmonary 
disease.  Thus, unlike when the RO rendered its January 1994 
denial, the record now contains evidence of a chronic lung 
disability.  However, the evidence submitted by the veteran 
also indicates that this disability is not related to his 
military service, but instead developed secondary to a long 
history of smoking cigarettes.  In an April 1994 discharge 
summary from St. Elizabeth Hospital Medical Center in 
Youngstown, Ohio, the attending physician noted the presence 
of severe chronic obstructive lung disease that was "due to a 
long history of smoking."  None of the other clinical 
evidence of record contradicts this conclusion.  Absent 
clinical evidence of a chronic disability during military 
service, continuity of symptomatology following service, or 
medical evidence that would 

tend to link the currently diagnosed chronic obstructive lung 
disease to the veteran's military service, the evidence 
recently submitted is not "new and material" in that it is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a).  As such, it is insufficient to reopen the claim 
of entitlement to service connection for a chronic lung 
disability.  See 38 U.S.C.A. § 5108.  


ORDER

Service connection for hemorrhoids is denied.  

Service connection for residuals of a sore throat is denied.  

Service connection for hypertension is denied.  

Because no new and material evidence has been presented, 
service connection for a chronic lung disability is denied.


REMAND

As noted previously, the veteran was treated for various skin 
disorders while in service.  These included tinea pedis, 
tinea corporis, boils, and a cellulitis infection.  The 
veteran's ex-wife has also indicated that the veteran had 
problems with a skin rash following his discharge from 
military service.  Service medical records also indicate that 
the veteran was treated for a chronic sinus condition during 
service. The veteran also was treated for sinus congestion by 
VA in October 1999.  The question arises as to whether there 
is a nexus between the disorders noted and treated in service 
and the disorders more recently diagnosed and treated.  As 
previously indicated, pursuant to the pertinent provisions of 
the VCAA, VA has a duty to provide the veteran with a medical 
examination in order to determine whether there is a nexus 
between disabilities noted in service and disabilities more 
recently diagnosed, i.e., if there is a reasonable 
possibility that such an examination would assist the veteran 
in substantiating his claims.  

In view of the foregoing, the issues of the veteran's 
entitlement to service connection for a skin disability and 
chronic sinusitis are REMANDED to the RO for action as 
follows:

1.  The veteran should be afforded a 
special VA medical examination.  The 
claims folder must be available to, and 
be reviewed by, the examining physician 
in conjunction with the examination.  All 
indicated tests and studies must be 
accomplished.  All abnormalities of the 
veteran's skin and sinuses should be 
reported in detail.  In addition, after 
reviewing the claims file, particularly 
the veteran's service medical records, 
the examiner should offer an opinion as 
to whether it is as likely as not that 
the sinus congestion diagnosed in October 
1999 and the scabby lesions noted by a 
private physician in April 1999 are 
etiologically related to sinus and skin 
abnormalities noted and treated during 
the veteran's military service.  A 
complete rationale should be given for 
each opinion and conclusion expressed.  

2.  The RO should review the examination 
report, and determine if it is compliance 
with this REMAND.  If not, it should be 
returned to the examiner for corrective 
action.  

3.  Once the foregoing has been 
accomplished, the RO should ensure VCAA 
compliance, and should again review the 
claims of entitlement to service 
connection for a skin disability and 
chronic sinusitis.  If either of the 
benefits still pending on appeal is not 
granted, then the veteran and his 
representative should be furnished a 
supplemental statement of the case.  They 
should also be given the appropriate time 
period in which to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is both to obtain clarifying 
information and to accord the veteran due process of law.  No 
inference should be drawn regarding the final disposition of 
the claims.  The appellant has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



Error! Not a valid link.


